Hill, C. J.
1. A declaration alleging that the contract, the breach of which is the wrong complained of, was made by the defendant as agent, without niore, is amendable by striking the word “agent” therefrom. Such contract is the individual undertaking of the maker. Civil Code, § 2998’.
2. A sued B for damages arising from breach of contract. The declaration alleged, that B made a contract with A, by the terms of which A was to erect five houses for B at the stipulated price of $275; that B “without cause or justification did break said contract, and that by reason of B’s refusal to comply with his contract, A has been damaged in the sum of $275.” Held, that the declaration does not sufficiently set forth a cause of action. The allegation that B broke the contract is a conclusion of law, without any facts set forth upon which to base it. The allegations, both as to the breach an'd the damage, should be set forth more definitely and specifically. A should inform B in what manner he broke the contract, and how such breach damaged him. In the absence of an amend*266ment supplying such necessary information and curing these defects, the declaration was properly dismissed on demurrer.
Action for breach of contract, from city court of Monroe— Judge Arnold. July 3,1906.
Submitted February 11,
Decided February 20, 1907.
Walker & Roberts, T. J. Galloway, for plaintiff.
Joseph H. Felker, Or in T. Roberts, for defendant.

Judgment affirmed.